Citation Nr: 1443880	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for adenocarcinoma of the prostate, status post prostatectomy.

2.  Entitlement to an initial compensable rating for erectile dysfunction, secondary to adenocarcinoma of the prostate, status post prostatectomy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 through November 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection and established noncompensable ratings for adenocarcinoma of the prostate, status post prostatectomy and erectile dysfunction, secondary to adenocarcinoma of the prostate, status post prostatectomy.  

The Veteran testified before the undersigned at a Board video conference hearing in November 2013.  A copy of the transcript is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current disabilities are more severe than currently contemplated by the rating criteria, because he claims to have a deformity, Peyronie's disease.  

First, the Veteran testified in his November 2013 hearing and a September 2013 lay statement that he had new primary physician, a Dr. S., who had put him on daily Cialis 5 milligrams per day.  However, no medical records from Dr. Schwartz are currently associated with the claims file.  And while his other doctor, Dr. D.A.L. has retired, it is unclear how long ago, and if VA has all of the updated treatment records from this physician, given that the last medical record received from this phsycian was a letter in July 2011.  VA should obtain authorization for and request any outstanding private treatment records from Drs. S. and D.A.L., as well as any other outstanding, relevant treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

In May 2013, the Veteran received a VA examination to assess the current severity of his service connected adenocarcinoma of the prostate, status post prostatectomy and erectile dysfunction, secondary to adenocarcinoma of the prostate, status post prostatectomy.  The examiner opined that it was less likely than not that the Veteran's claimed Peyronie's disease was related to his prostate surgery, but also then stated that the Veteran should see a urologist to evaluate him for possible Peyronie's disease and then issue an opinion.  Therefore, upon remand, the Veteran should be seen by a VA urologist to determine the nature and etiology of the Veteran's claimed Peyronie's disease.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide medical authorization for the release of medical records from Drs. S. and D.A.L.  If the Veteran provides the necessary authorization, a request for the private physicians' records, and any other identified records should be made.

If, after making reasonable efforts to obtain any outstanding non-Federal records VA is unable to secure them, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for an examination by a urologist to determine the nature and etiology of the Veteran's claimed Peyronie's disease.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

The examiner is asked to conduct any testing deemed necessary to establish or rule out a diagnosis of Peyronie's disease.  Then, provide an opinion, with supporting rationale, as to the nature and etiology of the disability.  

The examiner must provide an opinion as to whether any diagnosed Peyronie's disease is at least as likely as not related to the Veteran's adenocarcinoma of the prostate, status post prostatectomy and erectile dysfunction, secondary to adenocarcinoma of the prostate, status post prostatectomy.  

Review of the entire claims file is required, however attention is invited to:

The Veteran's lay statements that his claimed Peyronie's disease is only discernable upon erection;

The July 2011 letter from Dr. D.A.L. stating that the Veteran had nodules on the dorsum of the penis consistent with Peyronie's disease.  
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



